Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 3/26/2021. 
Claims 1-11 are pending in this Office Action. Claims 1 and 11 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.


	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected for being directed towards nonstatutory subject matter. 
The claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Claims 1 and 11 are directed to a trust management unit that generates alternatives of information that has a history and is evaluated, based on a perspective about adoption criteria for evaluation of the information input to search the information, and criteria for ranking the information, being input to search the information.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, is not to be enough to qualify as “significantly more” when recited in a claim with judicial exception.
In addition, according to the two parts of analysis of “Interim Guidance on Patent Subject Matter Eligibility” in the step 2A: claims 1 and 11 recite, a trust management unit that generates CyberSource Corp. v. Retail Decisions, Inc., 627 F.3d 859, 97 U.S.P.Q.2d 1274 (Fed. Cir. 2010). 
In the step 2B: the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to discover measures of assist user interactions through an unspecified steps/methods which are similar to be well‐understood, routine, and conventional functions when  and does not impose any meaningful limit on the computer implementation of the abstract idea. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 
With respect to claims 2-10 merely describe the step of recommending information, also cannot be considered a guarantee of a computing embodiment and further pertains to an abstract idea within the broadest reasonable interpretation.
Therefore, for at least the reasons above, claims 1-11 are not patent eligible under the Subject Matter Eligibility guidelines court decision in Alice Corp.

Regarding claim 11, the instant claim is directed to a method which is not tied to any particular machine or apparatus and does not transform any particular article to a different state or thing.  Hence, the claim failed the “machine-or-transformation test” and do not qualify as a patent-eligible “process” under 35 USC § 101. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a trust management unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claim recite “generating alternatives of information that has a history and is evaluated”. It is unclear and indefinite as to the scope and how to generate information.  Therefore, the scope of the claim is indefinite.


Dependent claims 2-10 inherit at least the same 112(b) indefiniteness rejections as their parent claim 1 and thus are indefinite for at least the same reasons.

Regarding claims 1, the claim limitations “a trust management unit …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The functions recited by these “units” are not a generic computing function, but rather a specialized function that must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.  That is, the corresponding structure in the specification that supports a § 112(f) limitation that recites a specialized function is a general purpose computer or computer component along with the algorithm that the computer uses to perform the claimed specialized function.  A bare disclosure of a general purpose computer is not sufficient because such a basic processing device would require special programming in order to accomplish the matching function. The only structure in the disclosure and specification appears to be provided as in Fig. 3 and page 37, lines 5-11 of the specification. These appear to be general computing hardware and a repetition of the functional language without any specific algorithm or explanation of how the function is carried out, or generic language that the implementation is by software, hardware, and/or some combination,. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jahanbakhsh (US Pub. No.2018/0336202 A1) from IDS, hereinafter “Jahanbakhsh”.
Regarding claim 1, Jahanbakhsh teaches an information recommendation system comprising 
a trust management unit that generates alternatives of information that has a history and is evaluated, based on a perspective about adoption criteria for evaluation of the information input to search the information, and criteria for ranking the information, being input to search the information (Jahanbakhsh, See [0006], According to a first aspect there is provided a computer-implemented method for searching a database that represents a graph of first data objects connected to document objects. The method comprises receiving a search query from a user; identifying a plurality of first data objects that satisfy a first part of the search query; executing a forward query in the datastore, from each of the identified first objects to identify document objects connected to one of the identified first objects; identifying topics of each document object; calculating a relevancy score for each identified document object with respect to a second part of the search query using the identified topics; ranking the first objects using the relevancy scores of document objects connected thereto; and displaying a subset of the ranked first objects to the user). 

Regarding claim 2, Jahanbakhsh further teaches the information recommendation system according to claim 1, wherein the trust management unit generates the alternatives of the information based on the perspective, and generates ranking of the criteria based on the alternatives (Jahanbakhsh, See [0027]). 
Regarding claim 3, Jahanbakhsh further teaches the information recommendation system according to claim 1, further comprising: a creation unit that creates the information together with a history of creation of the information; an update unit that updates the information together with a history of update of the information; and an evaluation unit that evaluates the information (Jahanbakhsh, See [0140]-[0141] and Figure . 	Regarding claim 4, Jahanbakhsh further teaches the information recommendation system according to claim 3, wherein the creation unit adds a signature to the information when generating the information, the update unit adds a signature to the information when updating the information, and the evaluation unit adds a signature to the information when evaluating the information (Jahanbakhsh, See [0007]-[0009]). 	Regarding claim 5, Jahanbakhsh further teaches the information recommendation system according to claim 3, further comprising an archive unit that archives the information together with a history of archive of the information (Jahanbakhsh, See [0037]-[0059]). 
Regarding claim 6, Jahanbakhsh further teaches the information recommendation system according to claim 5, wherein the archive unit adds a signature to the information when archiving the information (Jahanbakhsh, See [0008]). 
Regarding claim 7, Jahanbakhsh further teaches the information recommendation system according to claim 1, wherein the trust management unit manages the information together with the history and the evaluation (Jahanbakhsh, See [0140]-[0141] and Figure 1). 
Regarding claim 8, Jahanbakhsh further teaches the information recommendation system according to claim 7, wherein the trust management unit manages the information as a distributed ledger (Jahanbakhsh, See [0136]-[0141]). 
Regarding claim 9, Jahanbakhsh further teaches the information recommendation system according to claim 1, wherein the trust management unit generates the alternatives of the information based on multi-criteria decision making (Jahanbakhsh, See [0140]-[0141]. 
Jahanbakhsh further teaches the information recommendation system according to claim 1, wherein the history has a graph structure (Jahanbakhsh, See [0037]-[0059]). 

Regarding claim 11, Jahanbakhsh teaches a method for recommending information using an information recommendation system including a trust management unit, the method comprising 	
generating alternatives of information that has a history and is evaluated, based on a perspective about adoption criteria for evaluation of the information input to search the information, and criteria for information, being input to search the information (Jahanbakhsh, See [0006], According to a first aspect there is provided a computer-implemented method for searching a database that represents a graph of first data objects connected to document objects. The method comprises receiving a search query from a user; identifying a plurality of first data objects that satisfy a first part of the search query; executing a forward query in the datastore, from each of the identified first objects to identify document objects connected to one of the identified first objects; identifying topics of each document object; calculating a relevancy score for each identified document object with respect to a second part of the search query using the identified topics; ranking the first objects using the relevancy scores of document objects connected thereto; and displaying a subset of the ranked first objects to the user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168